Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Reasons for an Allowance 
COMES NOW the Patent Office, by an Examiner and states at least a reason for an allowance of his application, to wit that the Prior Art neither anticipates nor in any reasonable combination suggests a staging system for robotic installation of conductor assembly that includes a set of wire cables to a respective set of connectors the staging system includes a base member defining a base identifier that is identifiable by a robotic installer, a set of receptacles attached to the base member and defining respective receptacle identifiers that are identifiable by the robotic installer, wherein each receptacle is configured to receive and temporarily secure one or more of the set of connectors of the conductor assembly; and a set of robotic installation features at least temporarily attached to or defied by the set of connectors respectively, and defining respective installation identifiers that are identifiable by the robotic installer, wherein each robotic installation feature is configured to be temporarily interacted with an end effector of the robotic installer such that the robotic installer obtains movable control of the connector to remove it from its respective receptacle and to install it with a corresponding electrical connector.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL J ARBES whose telephone number is (571)272-4563. The examiner can normally be reached on M, T, R and F from 8 to 6 ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, P. D. VO, can be reached at telephone number 5712724690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/CARL J ARBES/           Primary Examiner, Art Unit 3729